June 25, 2004

Mr. Jefferson H. Read
1360 Post Oak Blvd., Suite 2350
Houston, TX 77056

Mr. Byron C. Keeling
440 Louisiana, Suite 2220
Houston, TX 77002-1636

Mr. Jaime Drabek
1720 E. Harrison Ave., No. B
Harlingen, TX 78550

Mr. Michael A. Zanca
506 E. Dove Ave.
McAllen, TX 78504

Mr. Roger W. Hughes
P. O. Drawer 1429
Harlingen, TX 78551-1429
Mr. Brendan K. McBride
10101 Reunion Place, Suite 600
San Antonio, TX 78216

Mr. Nathan A. Steadman
8100 Washington, Suite 1000
Houston, TX 77007

Mr. Jose E. Garcia
4311 North McColl Road
McAllen, TX 78504-2446

Mr. Mike Mills
818 Pecan Avenue
McAllen, TX 78501

RE:   Case Number:  03-0401
      Court of Appeals Number:  13-02-00368-CV
      Trial Court Number:  C-4734-99-B
Style:      EXITO ELECTRONICS COMPANY, LTD.
      v.
      VIRGINIA TREJO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |